Per Curiam.
These two cases were consolidated by order of this Court. The defendants and a third person pled guilty to an added count of robbery unarmed. MCLA § 750.530 (Stat Ann 1954 Rev §28.798).
On appeal the defendants claim it was error for the trial judge to advise them simultaneously of their rights, and to fail to advise them of their right to remain silent. The judge obtained individual responses from the defendants, and he was not required to advise them of their right to remain silent, although he did so advise defendant Haddon. People v. Jaworski (1970), 25 Mich App 540, leave to appeal granted (1970), 384 Mich 766; People v. Sepulvado (1970), 27 Mich App 66; and People v. Malcom (1970), 27 Mich App 205. The questions sought to be reviewed are so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.